Citation Nr: 1127450	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for C6 and C7 radicular symptoms secondary to C5-6 and C6-7 disc herniations (claimed as a cervical strain).  

2.  Entitlement to a disability evaluation in excess of 20 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and November 2005 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  These claims were previously remanded by the Board in October 2008 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for headaches and neurological problems were raised by the Veteran's representative in May 2011 and have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's C6 and C7 radicular symptoms secondary to C5-6 and C6-7 disc herniations did not manifest during, or as a result of, active military service, nor are they secondary to any other service-connected disability.  

2.  The Veteran's left ankle disability is manifested by pain, instability and limited motion; it is not manifested by ankylosis.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for C6 and C7 radicular symptoms secondary to C5-6 and C6-7 disc herniations (claimed as a cervical strain) have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5010-5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in May 2005 and May 2006 addressed all notice elements listed under 3.159(b)(1).  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim in the May 2006 letter, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in the May 2005 letter as well as documentation associated with the May 2006 statement of the case.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2004 and March 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been associated into the Veteran's claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is in fact necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2008 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that she attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Service Connection for the Cervical Spine

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of her claim, that her present disability is secondary to her service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that she is entitled to service connection for a cervical spine disability.  Specifically, the Veteran contends that she suffers from radicular symptoms secondary to cervical disc herniations as a result of her 1979 automobile accident.  However, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records confirm that she was in a serious motor vehicle accident on August 19, 1979.  The Veteran's husband was with her in the car but he did not survive the accident.  Emergency room records demonstrate that the Veteran experienced a significant amount of trauma, including a fracture of the left distal tibia and fibula, a dislocated fracture of the left hip, a pelvic fracture involving the sacroiliac joint, a fracture of the right fibular head, a bladder contusion and a fractured nose.  However, none of these records demonstrate that the Veteran hurt her cervical spine or neck in this accident.  Evaluation of the Veteran's neck and spine performed as part of her March 1980 medical evaluation board examination was also deemed to be normal.  

Post-service treatment records also fail to demonstrate that the Veteran has suffered from any symptomatology of the neck related to her military service.  According to a July 2004 medical record, the Veteran's past history did include a motor vehicle accident in the 1970s with some neck discomfort.  However, it was noted that this discomfort had subsequently resolved.  According to a private medical evaluation undertaken in September 2004, the Veteran was first evaluated in July 2004 for neck and arm pain.  The Veteran noticed this pain at work and it increased over a period of days and weeks.  The examining physician opined that it was unlikely that the Veteran's chronic degenerative changes of the cervical spine were related to her work.  Rather, the examining physician felt it was reasonable that chronic mal-positioning of the neck and frequent repetitive use of the left arm would exacerbate the Veteran's condition and potentially cause flare-ups that would be notable at work.  The physician opined that the degenerative changes of the neck found upon examination apparently had progressed from some preexisting condition or injury.  It was noted that the Veteran did mention having a motor vehicle accident in 1970.  However, the examiner stated that there was no significant neck injury or pain noted at that time.  

Subsequent private treatment records indicate that the Veteran continued to seek treatment for her cervical spine.  According to a November 2004 record, the Veteran suffered an injury at work while using computers in June 2004.  Surgery was performed in December 2004 in an attempt to alleviate the Veteran's symptomatology.  A January 2005 evaluation indicates that there was evidence of some preexisting arthritis noted on initial X-rays.  The Veteran was subsequently denied worker's compensation by the Department of Labor in regard to her reported injury of June 2004.  

The Veteran subsequently filed a claim of entitlement to service connection for her cervical spine disability in January 2005.  A February 2005 private treatment record notes that the Veteran believed her cervical spine disability with bilateral shoulder stiffness may be due to a motor vehicle accident she suffered in 1979.  

The Veteran was subsequently afforded a VA examination of the cervical spine in March 2009.  The Veteran reported the onset of her cervical spine pain and radiculopathy to have been on June 29, 2004.  The Veteran had no cervical spine symptomatology in the 25 years between this date and her motor vehicle accident of 1979.  Nonetheless, the Veteran indicated that she believed her current problem was related to this motor vehicle accident and that treatment providers in 1979 simply did not notice her neck injury.  Examination revealed the Veteran to be suffering from cervical spine degenerative disc disease with residual subjective left upper extremity weakness.  The examiner opined that this condition was not caused by or related to military service, to include the Veteran's 1979 motor vehicle accident.  The examiner noted that she could not make a medical nexus between a motor vehicle accident of any magnitude and the onset of cervical symptomatology some 25 years later.  The examiner also noted that the medical evidence of record did not support the conclusion that her service-connected disabilities caused her cervical spine condition, or, that they worsened this condition beyond its natural progression.  

The preponderance of the above evidence demonstrates that the Veteran's cervical spine disability with its associated subjective radiculopathy did not manifest during, or as a result of, active military service, to include as due to her motor vehicle accident of 1979.  The service treatment records make no reference to neck symptomatology at the time of this accident.  Furthermore, there is no evidence of symptomatology of the cervical spine until June 2004.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The absence of symptomatology involving the cervical spine for approximately 25 years tends to suggest that this condition has not been chronic since the Veteran's separation from active duty.  The Veteran herself has stated that her symptomatology did not manifest until June 2004.  Finally, the March 2009 VA examiner concluded that this condition did not manifest as a result of an in-service automobile accident and that it was not due to the Veteran's service-connected disabilities.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes her cervical spine disability and its associated neuropathy is secondary to her in-service motor vehicle accident.  However, the record contains no evidence to suggest that the Veteran has the necessary training and expertise to offer a medical opinion linking a current disability to an injury that took place some 25 years earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is certainly competent to testify to chronic symptomatology, she has repeatedly asserted that her symptomatology arose in June 2004.  The Veteran also testified in her April 2008 hearing that she did not have symptomatology involving the neck following her accident.  Therefore, the Veteran's testimony, which confirms a lack of chronic symptomatology, does not demonstrate entitlement to service connection.  

The Veteran's representative also argued in May 2011 that the Veteran's injuries sustained as a result of her in-service motor vehicle accident were so severe as to alter her gait and posture, and subsequently, affect her entire spine over time.  As a result, the Veteran's representative felt that the Veteran had to torque her neck and work, resulting in her current cervical spine disability.  The representative also indicated that the use of crutches may have impacted the Veteran's neck condition.  While the Board has considered these assertions, it does not find them to be persuasive.  As in the previous paragraph, there is no evidence to suggest that the Veteran's representative has the training to offer such a complex opinion regarding etiology.  Id.  Furthermore, the Veteran's representative has cited absolutely no medical evidence in support of this contention.  A review of the Veteran's VA examinations for her left ankle discussed in the following section also describe her posture as "normal" in October 2004 and "erect" in March 2009.  Therefore, the evidence contradicts these assertions.  The March 2009 VA examiner also specifically opined that there was no relation between the Veteran's current cervical spine disability and military service.  As such, the argument posited by the Veteran's representative does not demonstrate entitlement to service connection.  

As a final matter, the Board notes that the Veteran's representative indicated in May 2011 that the Veteran's initial medical treatment records from Germany following her accident, and her husband's death certificate, had not yet been obtained.  Having considered this fact, the Board finds that a remand to obtain this evidence is not necessary.  The Veteran herself has stated that her symptomatology had its onset in June 2004.  Therefore, it is unclear how records of hospitalization from 1979 would be of significance.  Furthermore, the record already contains evidence of the Veteran's August 1979 emergency room visit, which makes no reference to any neck symptomatology.  Finally, while the Board is extremely sympathetic, the Veteran's representative did not suggest how the Veteran's husband's death certificate would be of any relevance to her current claim.  Adjudication can proceed without seeking this additional evidence. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a cervical spine condition must be denied.

Increased Rating for a Left Ankle Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that she is entitled to a disability evaluation in excess of 20 percent for her left ankle disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability has been no more than 20 percent disabling at any time during the pendency of the Veteran's claim.  As such, a higher disability evaluation is not warranted.  

For historical purposes, the Veteran was granted service connection for a left ankle disability in a February 1990 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5010-5271, effective as of November 13, 1989.  VA most recently received a claim for an increased disability evaluation in March 2004.  In a December 2004 rating decision, the Veteran's disability evaluation was increased to 20 percent, effective as of March 22, 2004.  The Veteran submitted a timely notice of disagreement to the assigned rating in January 2005, but the 20 percent disability evaluation was confirmed in a May 2006 statement of the case.  The Veteran appealed the assigned evaluation to the Board in June 2006.  

Upon filing her claim for an increased disability evaluation, the Veteran was afforded a VA examination of the left ankle in October 2004.  It was noted that the Veteran had subtalar arthrodesis done to the left ankle in 1993 and again in 1994 due to a failure of the fusion.  The examiner noted that medical records confirmed arthrosis and arthritis of the hind foot despite previous surgery.  The Veteran reported constant sharp pain with weight bearing saying that the ankle throbbed without weight bearing.  The Veteran also reported that the ankle gave out on her and swelled frequently, as well as complaints of grinding and weakness in the ankle.  She denied episodes of locking and it was noted that she did not wear an ankle brace or splint.  The Veteran reported that she was limited in prolonged walking or stair climbing.  She also noted that the elevator was out at her previous place of employment so she had to miss one to two days a week for multiple weeks because she was unable to walk up the flights of stairs.  

Examination of the left ankle revealed a scar over the lateral aspect of the hind foot.  The Veteran was tender to palpation over the left Achilles tendon and also along the lateral aspect of the ankle.  Range of motion testing revealed dorsiflexion to 5 degrees with pain, plantar flexion to 15 degrees with pain, and slightly limited eversion due to pain.  Slight welling was noted and there was mild talar shortening with slight valgus deformity of the hind foot.  The Veteran's posture was noted to be normal but her gait was antalgic.  X-rays revealed soft tissue swelling over the lateral malleolus with minimal irregularity involving the distal fibular tip.  There was also obliteration of the talocalcaneal joint space, presumably post-surgical.  The examiner diagnosed the Veteran with residuals of left ankle arthrodesis with some osteoporosis.  

The record demonstrates that the Veteran sought additional medical treatment for the left ankle in June 2005.  It was noted that the Veteran was complaining of chronic ankle pain and desired to have ankle surgery to eliminate her pain.  However, the podiatrist concluded that surgery was a poor alternative for the Veteran due to her significant osteoporosis.  

The Veteran was afforded an additional VA examination of the left ankle in March 2009.  The Veteran reported constant pain.  She indicated that when she wore a brace her pain was less severe.  The Veteran denied any significant flare-ups, but noted that the ankle made it impossible to do activities such as cleaning the house.  The Veteran also described her left ankle as unstable saying that the pain caused it to give out on her.  Examination revealed the Veteran's posture to be erect with a slow and antalgic gait.  The ankle was mildly tender to palpation diffusely and was fuller than the right.  Dorsiflexion was to 0 degrees and plantar flexion was from 0 degrees to 35 degrees.  The examiner did not find objective evidence of painful motion and there was no additional limitation of motion after three repetitions.  The examiner diagnosed the Veteran with the residuals of a left ankle fracture status post open reduction and internal fixation, resulting in residual functional limitation and instability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for her service-connected left ankle disability.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  According to the October 2004 VA examiner, the Veteran had dorsiflexion to 5 degrees and plantar flexion to 15 degrees with pain.  The Veteran was subsequently found to have dorsiflexion to 0 degrees and plantar flexion to 35 degrees upon examination in March 2009.  The RO interpreted this evidence as "marked" limitation of motion, and as such, the Veteran has been assigned the maximum disability evaluation of 20 percent.  

The Board notes that a higher disability evaluation is available under Diagnostic Code 5270, which is used to rate an ankle disability manifested by ankylosis.  However, the evidence of record clearly demonstrates that the Veteran is capable of moving her ankle, demonstrating that she does not in fact suffer from ankylosis.  As such, Diagnostic Code 5270 is not applicable.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

However, even when applying the DeLuca criteria, the preponderance of the evidence of record demonstrates that a higher disability evaluation is not warranted.  While the Veteran was noted to have further limitation of motion due to pain upon examination in October 2004, she was always able to maintain some degree of motion.  Furthermore, the evidence demonstrates that the prescription of an ankle brace has significantly lessened the Veteran's symptomatology.  According to her March 2009 VA examination, she was capable of plantar flexion to 35 degrees and there was no evidence of additional limitation of motion upon repetition due to pain.  Also, while there is evidence of instability and functional loss, such as preventing household chores, there is simply no evidence to demonstrate that this functional loss reduces the Veteran's overall functionality to that of an ankle with ankylosis.  As such, even when applying the DeLuca criteria, the Board finds that the preponderance of the evidence demonstrates that a higher disability evaluation is not warranted.  

Finally, the Board recognizes that the Veteran is of the opinion that she is entitled to a disability evaluation in excess of 20 percent for her service-connected left ankle disability.  The Veteran has not provided any testimony to demonstrate how she is entitled to a disability rating in excess of 20 percent - which is the maximum available for limitation of motion without ankylosis.  As such, the Veteran's testimony does not demonstrate entitlement to a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected left ankle disability are pain and functional limitations associated with instability.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The evidence also does not suggest that the Veteran's ankle disability adjudicated herein alone has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been frequent periods of hospitalization.  The Board recognizes that the Veteran suffers occupational impairment as a result of her ankle disability.  However, a degree of occupational impairment is inherent in the assigned 20 percent disability evaluation.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged that she is unemployable due solely to her left ankle disability.  In fact, the Veteran testified in her April 2008 hearing that she was employed and she related her major occupational impairment to her lumbar spine disability upon examination in March 2009.  Since there is no assertion of unemployability due to this disability, further consideration of this matter is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a left ankle disability must be denied.


ORDER

Entitlement to service connection for C6 and C7 radicular symptoms secondary to C5-6 and C6-7 disc herniations (claimed as a cervical strain) is denied.  

Entitlement to a disability evaluation in excess of 20 percent for a left ankle disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


